50 F.3d 17
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Darryl Murray FREEMAN, Defendant-Appellant.
No. 94-10092.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided March 1, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Darryl Murray Freeman, a federal prisoner, appeals pro se the district court's order denying his request for transcripts of his criminal trial.  Freeman contends that although he has yet not filed a 28 U.S.C. Sec. 2255 motion to vacate his sentence, he is entitled to transcripts in order to prepare the motion.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
Under the applicable statute, 28 U.S.C. Sec. 753(f), the district court is not authorized to order payment for transcripts before a defendant has filed a section 2255 motion raising non-frivolous issues which require a transcript for judicial review.1  United States v. MacCollom, 426 U.S. 317, 321 (1976).  Accordingly, the district court is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 28 U.S.C. Sec. 753(f) provides as follows:
Fees for transcripts furnished in proceedings brought under section 2255 of this title to persons permitted to sue or appeal in forma pauperis shall be paid by the United States out of money appropriated for that purpose if the trial judge or a circuit judge certifies that the suit or appeal is not frivolous and that the transcript is needed to decide the issue presented by the suit or appeal.